Citation Nr: 1139877	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee degenerative joint disease, to include as secondary to service-connected frostbite of the feet or flat feet. 

2.  Entitlement to service connection for a left knee patellofemoral syndrome, to include as secondary to service-connected frostbite of the feet or flat feet. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1967 to October 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for right knee disorder osteoarthritis and left knee patellofemoral syndrome.


FINDINGS OF FACT

1.  A right knee disability, to include osteoarthritis, was not shown in service or for many years thereafter, and any current right knee disability is unrelated to service or a disease or injury of service origin.  

2.  A left knee disability, to include patellofemoral syndrome, was not shown in service or for many years thereafter, and any current left knee disability is unrelated to service or a disease or injury of service origin.  


CONCLUSIONS OF LAW

1.  A right knee disability, to include osteoarthritis, was not incurred in or aggravated by service, may be presumed to be incurred in service, was not proximately due to or the result of a service-connected disability, and was not aggravated by such a disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.310 (2010).




2.  A left knee disability, to include patellofemoral syndrome, was not incurred in or aggravated by service, may be presumed to be incurred in service, was not proximately due to or the result of a service-connected disability, and was not aggravated by such a disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for service connection for left and right knee disorders were received in January 2007.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in February 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Thereafter, the claims were reviewed and a supplemental statement of the case was issued in December 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in February 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, VA and private treatment records, and Social Security Disability records have been obtained and associated with his claims file.  The Veteran was also afforded VA examinations in December 2007 and November 2010 to obtain an opinion on the etiology of the Veteran's claimed disabilities.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including degenerative joint disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice- connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background 

Service treatment records (STR) indicate the Veteran complained of knee pain.  In a November 1968 STR the Veteran complained of pain in both knees and was treated with an Ace bandage.  In a February 1969 STR, the Veteran complained of pain in both knees for the past year.  The examiner reported that the Veteran noticed pain occasionally when bending.  Upon examination, there was no swelling, tenderness or painful motion.  In November 1967 enlistment and October 1969 examination and associated medical history reports, the Veteran listed no knee complaints including "trick or locked knee" and lower extremities were marked as normal.  

In a November 1973 VA examination, the Veteran complained of cold injury to his hands and feet with no mention of knee pain.

VA progress notes dated from October 1977 to October 1998 contain no complaints of knee pain. 

In private treatment records dated in July 1999, the Veteran complained of fluid in the left knee.  The diagnosis was bursitis of the left knee. 

In April 2007 and January 2009 VA progress notes, the Veteran reported his knees were more painful than before.  The Veteran had focal right knee pain status post remote good response to injection and status post physical therapy and NSAID use recently. 

During a November 2007 VA examination, the Veteran reported bilateral knee pain since 1968.  He denied any trauma to the knees, and stated that both knees started to hurt back then and have bothered him over the years.  He complained of daily anterior aching and sharp pain with kneeling.  The right knee ached and had stiffness off and on daily.  The left knee was the same but less severe.  After an examination, the diagnoses were degenerative joint disease of the right knee and patellofemoral syndrome of the left knee.  Upon review of the claims file, the examiner opined that the Veteran's bilateral knee disorders are less likely as not caused by or a result of bilateral knee pain during military service.  Although both knees bothered him for a year during active duty, there were no knee complaints at discharge and no continuity of care for both knees after service.  

In a July 2009 VA progress note, the Veteran reported right knee pain.  He stated his pain started during the military due to "wear and tear" and has gotten worse over the past three to four years.  He described infrapatellar knee "ache" worse with standing, bending, and prolonged sitting.  Upon examination, the examiner gave a diagnosis of right knee osteoarthritis. 

During a March 2010 VA follow-up, the Veteran reported chronic right knee patellofemoral pain.  He indicated he did a lot of kneeling in the military, and now has pain under the knee cap worse with activity and long car trips (knee in flexion).  The diagnosis was right knee patellofemoral pain and early osteoarthritis.  

During a November 2011 VA examination, the Veteran reported that his knee pain started in approximately 1968.  He stated he started having pain over the right knee cap while in service and occurred while spending time kneeling.  It eventually spread to the left knee.  He indicated he was restricted during service from doing too much marching because of his knee.  He received medication for pain at that time.  He reported that over time he got frequent cramps in the knees which start while lying in bed as well as daily right knee pain and pain in his left knee once to twice per week.  After a physical examination, the examiner diagnosed bilateral osteoarthritis.  It was noted that the Veteran has had chronic right sided patellarfemoral syndrome and development of osteoarthritis.  Records also confirmed a history of steroid and synvisc injections to the right knee.  The claims file had no comment about left sided knee problems.  The examiner reported that there is evidence on the examination of bilateral sided knee osteoarthritis as evidence by crepitus on the right and limitations in range of motion bilaterally.  

The examiner opined that the Veteran's degenerative joint disease of the right knee and patellofemoral syndrome of the left knee are less likely as not caused by or worsened by his pes planus or bilateral cold weather injury to his feet.  The examiner noted that the entire medical record was reviewed.  The Veteran was treated for his flat feet in July 1969, and given inserts.  Upon his discharge from the military, he had no complaints of either foot or knee pain.  He was seen in 1987 for a compensation and pension examination for tinea vesicolor and at that time he had no complaints of knee or foot pain.  There are no medical records complaining of knee pain.  In 2007, he had an examination for his feet, there was no abnormal gait.  He had no complaints of plantar fasciitis and his diagnosis was flat feet.  Flat feet in and of themselves will not cause arthritis.  The mild arthritis of the Veteran's right knee and the patellarfemoral syndrome of his left knee are more likely related to age and not his flat feet. 

Social Security disability records were reviewed, however, they contained either duplicative medical records or records related to the Veteran's non-service connected back disorder. 


Analysis

Based upon the available evidence of record, the Board finds it is not demonstrated that the current right and left knee disorders were manifest during active service, nor was arthritis of the right knee or bursitis of the left knee demonstrated within the first post-service year.  Objective medical findings of a left knee disorder is first shown in 1999 and in the right knee in 2007, each more than 30 years after separation from active service, and cannot therefore be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current left or right knee disorder diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  The only opinion weighs against the claim.  Consequently, the Board finds that entitlement to service connection for a left knee disorder on a direct basis or on the basis of a presumption is not warranted as the preponderance of the evidence is against service connection on those bases.   

The Board also has considered the Veteran and his representative's assertions that his right and left knee disorders were caused (or aggravated) by his service-connected flat feet or cold injury to the feet, but finds that a preponderance of competent medical evidence of record shows that his current knee disorders were not proximately caused by or aggravated by his service-connected feet disorders.

The Board finds the opinion of the November 2010 VA examiner to be persuasive.  The VA examiner's opinion was based on a thorough review of the history, and included consideration of the claims file and examination of the Veteran.  The VA examiner found that the Veteran's service-connected cold injury to the feet and flat feet did not cause nor worsen the Veteran's current diagnosis of osteoarthritis and patellofemoral syndrome.  The VA physician indicated that the Veteran's knee disorders were most likely due to his age.

The Board acknowledges that the Veteran is competent to describe symptoms of knee pain during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is also competent to report a continuity of symptomatology since service.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, review of the record reflects that the Veteran's description of a continuity of problems since service is inconsistent with the medical evidence of record.  In this regard, although there are complaints of knee pain in service, there are no complaints of knee pain during a separation examination and post-service treatment records prior to 1999 including a 1973 VA examination.  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  Based on the foregoing, the Board finds that the Veteran's report of a continuity of symptomatology is not credible.  Therefore, the Veteran's report of continuity is of no probative value.

Given the absence of credible evidence that the Veteran's had a chronic left or right knee disorder in service, the absence of any opinion that the Veteran's left or right knee disorder is related to service, and the existence of credible evidence that supports no continuity of symptomatology since service, the Board must also find that the preponderance of the evidence is against the claims for service connection for a left and right knee disorders on any theory of entitlement.  

For the foregoing reasons, the claim for service connection for a left knee disability must be denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a right knee degenerative joint disease, to include as secondary to service-connected feet disorders is denied. 

Entitlement to service connection for a left knee patellofemoral syndrome, to include as secondary to service-connected feet disorders is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


